Citation Nr: 1145941	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected left knee lateral meniscus tear.  

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 19, 1999 to December 17, 1999 and from July 1, 2006 to March 15, 2007, with additional service with the Army Reserves.  He injured his left knee during active duty training (ACDUTRA) from June 1 to June 15, 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, dated in June 2006 and August 2006.  In June 2006, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability, and granted his claim of entitlement to service connection for a left knee lateral meniscus tear, assigning a noncompensable disability rating, effective August 30, 2005.  In August 2006, the RO confirmed and continued the determinations made in the June 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a right knee disability and a compensable disability rating for his service-connected left knee lateral meniscus tear.  

Initially, the Board notes that the Veteran's service treatment records (STRs) are incomplete.  There are no records concerning his periods of active duty from August 19, 1999 to December 17, 1999 and July 1, 2006 to March 15, 2007.  On remand, efforts should be undertaken to obtain the Veteran's complete service treatment records, as well as his complete service personnel records. 

With respect to the Veteran's claim of entitlement to an initial compensable disability rating for his service-connected left knee disability, a VA treatment record dated in March 2009 shows that he underwent anterior cruciate ligament and meniscal surgery in July 2008.  On remand, records related to this surgery should be obtained.

Additionally, the Board notes that the RO attempted to schedule the Veteran for several VA knee examinations.  To this point, however, he has been unable to attend his scheduled VA examinations.  Specifically, the Veteran did not report to a VA examination scheduled in June 2006 because he was in route to Germany for Army Reserve training.  See June 2006 statement in support of claim.  He additionally failed to report to a scheduled VA examination in July 2006 because he was serving on active duty.  

More recently, the Veteran was scheduled for a VA knee examination in April 2010.  He failed to appear to his scheduled examination.  However, as the case must be remanded for the foregoing reasons, the Veteran should be provided an additional opportunity to report for a VA examination.  

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received VA treatment for his knee disabilities, and records of his VA care, dated since March 2009, have not been associated with the claims file.  Under the law, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include from his periods of active duty from August 19, 1999 to December 17, 1999 and July 1, 2006 to March 15, 2007, and his complete service personnel records.

If any records are unavailable, a negative reply is required.

2.  Request that the Veteran provide information regarding any private treatment that he received for his knee disabilities, to include that related to his left knee surgery in July 2008.  Make the necessary arrangement to obtain any private treatment records identified by the Veteran.  

3.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his knee disabilities from the VA Healthcare System in San Juan, Puerto Rico, dated since March 2009.  

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lateral meniscus tear of the left knee.

The examiner should specifically address the following: 

a) Report the Veteran's range of motion of the left knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of the left knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  

c) State whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected left-knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) Provide a description of any scars on the Veteran's left knee that are attributable to arthroscopic surgery performed on the knee, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes any limitation of the affected part.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


